Citation Nr: 0434142	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a head injury, to include migraine 
headaches.

6.  Entitlement to an initial evaluation in excess of 10 
percent for chronic subdeltoid bursitis of the right 
shoulder.

7.  Entitlement to service connection for left carpal tunnel 
syndrome.

8.  Entitlement to service connection for chest pain, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The issues of entitlement to higher initial evaluations for 
residuals of a head injury, to include migraine headaches; 
and chronic subdeltoid bursitis of the right shoulder; and 
entitlement to service connection for left carpal tunnel 
syndrome and chest pain (to include as due to an undiagnosed 
illness) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The medical evidence does not show right carpal tunnel 
syndrome during service or until approximately s 6 years 
post-service, and there is no competent evidence that 
suggests a causal link between a current diagnosis of right 
carpal tunnel syndrome and any incident of active service.

3.  The medical evidence does not show a chronic right elbow 
disorder during service or a current diagnosis of a right 
elbow disability.

4.  The medical evidence does not show a chronic right ankle 
disorder during service or a current diagnosis of a right 
ankle disability.

5.  The veteran's currently diagnosed PTSD has not been 
attributed to a corroborated in-service stressor, and he did 
not participate in combat with the enemy during service.


CONCLUSIONS OF LAW

1.  Right carpal tunnel syndrome was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2003).

2.  A claimed right elbow disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

3.  A claimed right ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

4.  PTSD was not incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him comprehensive VA examinations addressing 
both the nature and the etiology of his PTSD.  For reasons 
described in further detail below, the Board observes that an 
examination addressing the etiology of the veteran's claimed 
right carpal tunnel syndrome, right elbow disorder, and right 
ankle disorder is not "necessary" under 38 U.S.C.A. 
§ 5103(A)(d).

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO described such evidence in a July 2001 
letter.  By this letter, the RO has also notified the veteran 
of exactly which portion of that evidence (if any) was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was further notified that he should 
submit any additional evidence that he had in support of his 
claim, including service medical records and post-service 
medical evidence.  See 38 C.F.R. § 3.159(b)(1).  

Furthermore, the Board notes that, in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In Pelegrini II, the Court also made it clear that where 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004 (July 16, 2004).

Here, the first AOJ adjudication of the veteran's claims 
predated the enactment of the VCAA.  Consequently, the 
veteran could only have been notified of the VCAA and its 
provisions after the issuance of the appealed rating 
decision, and the Board is satisfied that the July 2001 
letter fulfilled all VCAA requirements for the reasons 
described above.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In its VCAA notice and Statements of the Case, the 
RO informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  In a letter informing 
him that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.

As such, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision, and remanding this case back to the RO for further 
VCAA development would result only in additional delay with 
no benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Service connection: general laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
organic neurological disorders and arthritis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Right carpal tunnel syndrome, a right elbow disorder, and a 
right ankle disorder

Preliminarily, the Board notes that the RO, in the appealed 
September 2000 rating decision, indicated that there was no 
basis for service connection for right elbow and right ankle 
disorders as "undiagnosed illnesses," as defined under 
38 C.F.R. § 3.317.  However, the RO also observed that the 
veteran had not actually claimed such disorders as 
"undiagnosed illnesses."  Subsequent to this decision, the 
veteran has argued solely for direct service connection for 
these disorders in his August 2001 Notice of Disagreement and 
his December 2002 Substantive Appeal.  Likewise, the RO, in 
the November 2002 Statement of the Case and the December 2003 
Supplemental Statement of the Case, addressed these disorders 
only on a direct service connection basis.  There is no 
indication that the veteran has sought to pursue these 
service connections claims under the provisions of 38 C.F.R. 
§ 3.317.  The Board will therefore limit its consideration of 
these claims to the laws and regulations listed in the 
preceding paragraph.

The veteran's service medical records are entirely negative 
for any right elbow, wrist, or forearm abnormalities.  
Subsequent to service, the veteran was first treated for 
bilateral carpal tunnel syndrome at a private facility in 
July 1997.  In November 1997, elbow motion was described as 
normal.  To date, none of the veteran's treatment providers 
has either related his current right carpal tunnel syndrome 
back to service or provided a diagnosis of a current right 
elbow disorder.

During service, the veteran was treated for a twisted right 
ankle in January 1988 and for right ankle pain in July 1989.  
However, X-rays were noted to be within normal limits, and 
his May 1991 separation examination was negative for any 
right ankle abnormalities.  

In August 1993, following service, the veteran was seen for a 
laceration over the lateral aspect of "the ankle" (which 
ankle was not specified).  However, the treating physician 
described only a relatively superficial laceration of 
subcutaneous tissue, with no bone or tendon involvement.  
Some swelling over the foot was noted, but a further 
evaluation showed that the wound was closing in "fairly 
rapidly" and "should heal without a problem."  There is no 
indication of any orthopedic disability resulting from this 
post-service laceration.  In October 2002, the veteran was 
seen at a VA facility for pain with walking, but this was 
attributed to the great toe of the right foot and not the 
ankle.  In short, there is no medical evidence showing a 
current right ankle disorder.

In this case, there is no competent medical evidence showing 
a causal relationship between right carpal tunnel syndrome 
and service and no such evidence indicating current and 
chronic right elbow and right ankle disorders.  Currently, 
the only evidence of record supporting the veteran's claims 
is his own lay opinion, as indicated in his October 2001 
Notice of Disagreement.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for right carpal 
tunnel syndrome, a right elbow disorder, and a right ankle 
disorder, and these claims must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The United States Court of Appeals for Veterans Claims has 
recently held that, in reporting stressors, the veteran is 
not required to corroborate "every detail," such as his 
proximity to and participation in attacks.  Rather, the fact 
that he was stationed with a unit present during such attacks 
"would strongly suggest" exposure.  Pentecost v. Principi, 
16 Vet. App. 124, 128-29 (2002).  

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  As described in 
further detail below, this diagnosis is indicated in multiple 
VA examination reports, and the Board is therefore fully 
satisfied that the veteran has a current diagnosis of PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records reflect that he was 
awarded two SEA Service Deployment ribbons, the Armed Forces 
Expedition Medal, the National Defense Service Medal, and the 
Southwest Asia Service Medal. There is no indication of 
receipt of such combat-related citations as the Purple Heart 
Medal or the Combat Infantryman Badge.  Additionally, the 
veteran's service  records indicate that his principal in-
service duties included working as a navy operator.  
Moreover, the veteran's service medical records do not 
suggest any combat-related wounds or other incidents of 
treatment reflecting combat.  In short, there is no evidence 
of record to suggest the veteran's participation in combat 
with the enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  In this regard, the Board observes 
that the veteran has reported multiple stressful events in 
service.  First, he has reported head trauma resulting from 
an automobile accident in June 1988, and this is confirmed by 
the record and provided the basis for the grant of service 
connection for residuals of a head injury, to include 
migraine headaches.  Second, he has described a 1988 incident 
in which a ship caught fire, and ten bodies from that ship 
were brought on the USS Constellation (the veteran's ship) 
and has recalled being shocked by the charred and uncovered 
dead bodies.  Third, he has described the death of an 
individual nicknamed "Muskrat."  Fourth, he stated that he 
was burned by an A6 jet exhaust, probably in 1990.  Finally, 
he reported being blown into the landing gear of an F14 
Tomcat jet.

In view of this lay evidence, the RO requested verification 
of the veteran's reported stressors from the United States 
Armed Services Center for Research of Unit Records (CURR).  
In May 2000, CURR provided unit records to the RO for the USS 
Constellation.  CURR was able to corroborate an on-ship fire 
in August 1988 resulting in injuries to 20 crew members, but 
there were no fatalities.  CURR could not corroborate any 
incident in which charred and dead bodies were brought on to 
the USS Constellation from another ship.  CURR was also 
unable to corroborate the death of "Muskrat" or the A6 jet 
exhaust and F14 Tomcat incidents.  CURR recommended that, 
with regard to the latter incidents, the veteran should 
provide additional unit designations and dates, and the 
veteran was informed of the need for further unit and date 
information in the aforementioned July 2001 VCAA letter.  
However, he has not provide such information to date.

The Board has therefore considered the veteran's VA 
examination reports to determine whether the evidence 
supports a finding that his PTSD is etiologically related to 
either an in-service head injury or the on-ship fire incident 
corroborated by CURR, rather than to the stressors which CURR 
has been unable to corroborate.

In this regard, the Board observes that the veteran's first 
VA psychiatric examination report, from July 1998, indicates 
that the veteran had "some" PTSD symptomatology and had 
reported stressful events during service, including the 
events described above.  The examiner also noted that the 
veteran had reported a "traumatic experience" with his 
automobile accident.  However, the examiner did not 
specifically address whether the automobile accident was a 
causal factor contributing to PTSD.  

A second VA psychiatric examination was conducted in February 
1999.  During this examination, the veteran reiterated his 
stressor history and stated that he had seen dead bodies as a 
result of a fire on another aircraft carrier.  He did not 
discuss any incidents involving an on-ship fire, as 
corroborated by CURR.  The examiner diagnosed PTSD, "related 
to Persian Gulf experiences."  While the examiner made note 
of the prior head injury, he found that "the veteran does 
not suffer from personality change secondary to head injury 
because [he] denied having significant personality changes 
following his head injury."  Rather, the veteran's anger 
control difficulties and other symptoms did not arise until 
he served in the Persian Gulf.  The Board notes that this 
examination was conducted prior to the receipt of the 
aforementioned CURR response.

The veteran underwent two additional VA psychiatric 
examinations.  The examiner who conducted the July 2000 
examination noted that "there is not clear evidence either 
of cognitive residuals from the head injury."  However, this 
examiner also found that the veteran should be given "every 
benefit of the doubt" and afforded a further examination 
with clear indication that only the one verified stressor 
should be considered.  In an addendum from the same month, 
the same examiner (who had also conducted the February 1999 
examination) was unable to render an opinion as to whether 
the veteran's PTSD could be attributed to an on-ship fire, as 
the veteran did not emphasize this fire during the 
examination.

A further VA psychiatric examination was conducted in August 
2000, again with the examiner who had conducted the prior two 
examinations.  Again, the veteran reported being traumatized 
when moving dead bodies from another ship on to the USS 
Constellation.  As to the separate on-ship fire incident, he 
noted the following:

They must be talking about the dryers 
that caught on fire in the laundry room 
on the aircraft carrier.  I tried to go 
down and fight the fire but there were so 
many people down there, I couldn't get to 
it.  That event was not traumatizing, it 
was a minor thing.  I don't think about 
it.

The veteran further noted that he had no intrusive memories 
or distressing dreams as a result of the fire.  Consequently, 
the examiner, who reviewed the claims file, found that the 
veteran's PTSD symptoms and dysthymic disorder "are not 
considered to be the result of the fire which occurred upon 
the USS Constellation."

In this case, the veteran has reported multiple stressors.  
However, except for his 1988 head injury, none of these 
specific stressors could be corroborated by CURR.  Moreover, 
the examiner who conducted the February 1999 examination 
determined that the head injury had not resulted in any 
personality changes.  Consequently, the Board finds no 
medical evidence to support the conclusion that this event 
was sufficient to result in PTSD.  See Cohen v. Brown, 10 
Vet. App. 128, 145 (1997) (the sufficiency of a stressor is 
an individualized, medical determination).

While CURR was unable to corroborate the veteran's reported 
stressor of seeing  dead and charred bodies transported to 
his ship from another ship, CURR did corroborate an on-ship 
fire resulting in multiple injuries.  Accordingly, VA has 
sought to determine whether this corroborated incident might 
have caused or contributed to the veteran's current PTSD 
diagnosis.  However, the examiner who conducted the veteran's 
most recent VA examination found that his PTSD was in no way 
causally related to this incident.  Indeed, when asked about 
the on-ship fire, the veteran described it as "not 
traumatizing" and indicated that he was not within the 
vicinity of the fire as it happened.  

In summary, there is no evidence of record to support the 
finding of a current diagnosis of PTSD based upon a 
corroborated stressor.  As a consequence, the preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD, and this claim must be denied.  Again, 
as the preponderance of the evidence is against the veteran's 
claim, 38 U.S.C.A. § 5107(b) is not applicable in this case.   


ORDER

The claim of entitlement to service connection for right 
carpal tunnel syndrome is denied.

The claim of entitlement to service connection for a right 
elbow disorder is denied.

The claim of entitlement to service connection for a right 
ankle disorder is denied.

The claim of entitlement to service connection for PTSD is 
denied.


REMAND

The Board observes that, with regard to the service-connected 
head injury, the veteran has not been afforded a VA 
examination since February 1999.  Similarly, with regard to 
the service-connected right shoulder disorder, the veteran 
has not been examined since October 1998.  These examination 
reports, more than five years old, were conducted far too 
long ago for current evaluation purposes.  Additionally, the 
veteran has been treated on an outpatient basis for both 
disorders multiple times since these examinations were 
conducted.  Accordingly, a more contemporaneous examination 
should be conducted.  

In July 1990, during service, the veteran was treated for 
left arm pain, with tenderness in the antecubital region and 
limited range of motion.  Subsequent to service, he has been 
treated for left carpal tunnel syndrome since July 1997.  In 
view of his in-service left arm pain, the Board finds that a 
VA examination addressing the etiology of his current left 
carpal tunnel syndrome is "necessary" under 38 U.S.C.A. 
§ 5103A(d).

The veteran's claimed chest pain was addressed during his 
October 1998 VA heart examination.  The examiner noted no 
evidence of cardiac disease and attributed the veteran's 
chest pain "from time to time" to chest wall muscle spasms.  
It is unclear from this report, however, whether the 
veteran's chest pain is chronic in nature and whether his 
symptoms, to include chest pain and muscle spasms, can be 
attributed to an underlying diagnosed disease or disability.  
Further clarification on these matters is needed so that the 
claim for service connection for chest pain can be fully 
considered under the provisions of 38 C.F.R. § 3.317.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
general medical examination, with an 
examiner who has reviewed his claims 
file.  

With regard to the veteran's service-
connected residuals of a head injury, the 
examiner should describe all current 
symptoms and note the frequency and 
duration of current headaches.  

With regard to the right shoulder 
disorder, the examiner should conduct 
range of motion testing and describe the 
extent of any resultant functional loss 
due to pain, painful motion, excess 
fatigability, incoordination, or 
additional disability during flare-ups.  

Based on the examination findings and a 
claims file review, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater likelihood) that the 
veteran's current left carpal tunnel 
syndrome began during service or is 
causally related to any incident of 
active duty.

As to the veteran's claimed chest pain, 
the examiner should first render an 
opinion as to whether this claimed 
disorder is actually chronic in nature.  
If so, the examiner should specify 
whether this chronic disorder is 
attributable to a known clinical 
diagnosis.  If there is, in fact, a 
chronic disorder that cannot be 
attributed to a known clinical diagnosis, 
the examiner should state this 
specifically.  If, instead, a known 
clinical diagnosis is found, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
disorder began during service or is 
causally related to any incident of 
active duty.

The examiner is also asked to provide a 
rationale for any opinion expressed.  

2.  Then, the claims of entitlement to 
higher initial evaluations for residuals 
of a head injury, to include migraine 
headaches; and chronic subdeltoid 
bursitis of the right shoulder; and 
entitlement to service connection for 
left carpal tunnel syndrome and chest 
pain (to include as due to an undiagnosed 
illness) should be readjudicated.  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



